               Case 20-21614-LMI        Doc 52      Filed 02/05/21   Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re: ROMEL GOMEZ MENDOZA                                       Case No. 20-21614-LMI
                                                                 Chapter 13


                  Debtor
________________________________/

                                 CERTIFICATE OF SERVICE

       Debtor certifies that a copy of the Order Sustaining Debtor’s Objection to Claim [DE 50] on

Claim # 4 was sent via CM/ECF on February 5, 2021, to:

              Nancy K. Neidich
              e2c8f01@ch13miami.com, ecf2@ch13miami.com

              Office of the US Trustee
              USTPRegion21.MM.ECF@usdoj.gov

              Charles F Otto on behalf of Creditor The Fountains II Condominium Association, Inc.
              cfo@straleyotto.com


And mailed via U.S. mail on February 5, 2021, to:

       Discover Bank
       Attn: Roger C. Hochschild, CEO President, Director
       502 E. Market Street
       Greenwood, DE 19950

Dated: February 5, 2021                    Respectfully submitted,

                                           Legal Services of Greater Miami, Inc.

                                               /s/ Mandy L. Mills
                                           Mandy L. Mills, Esq.
                                           Florida Bar No.: 41654
                                           Attorney for Debtor
                                           Address: 4343 West Flagler Street, Suite 100
                                           Telephone/Fax: (305) 438-2437
                                           Email: MMills@legalservicesmiami.org
